DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The specification has many grammatical errors and thorough revision is needed. 
Appropriate correction is required.

Claim Objections
Claims 1-2 objected to because of the following informalities:  
Claims 1 & 2: “cold saline perfusion holes” should read –a plurality of cold saline perfusion holes-- (all occurrences),
Claims 1 & 2: “recording electrodes” should read –a plurality of recording electrodes-- (all occurrences).
Claim 2, line 3: “include” should read –are comprised of--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites the limitation "the metal mesh or the metal column" in lines 2-3 (both occurrences).  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the metal mesh or the metal column” are the same “metal mesh or metal column” of the ablation electrode of claim 3. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rankin et al. (U.S. Pub. No. 2014/0276052), herein referred to as “Rankin”.
Regarding claim 1, Rankin teaches of a two-in-one catheter for real-time ultrasound monitoring and radiofrequency ablation (Abstract: an ablation probe with an 
Regarding claim 5, Rankin teaches wherein a material of the ablation electrode is platinum, titanium, copper, iron, or stainless steel ([0052]: RF electrode 48 comprises an electrically conductive alloy such as platinum-iridium which is seen as platinum being “a material” of the electrode as it is a part of the alloy).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rankin.
Regarding claim 2, Rankin discloses wherein the cold saline perfusion holes (irrigation ports 30) have a pore-like structure (irrigation ports 18 are small openings/pore-like), and include six cold saline perfusion holes provided around the tube body ([0055]: the ablation electrode tip 28 comprises six irrigation ports 30, each disposed circumferentially at 60° intervals apart from each other about the ablation electrode tip 28; see Figs. 2 & 5), and the recording electrodes are a pair of ring electrodes ([0045]: one or more pacing/sensing electrodes (e.g., circumferential ring electrodes, not shown) on the probe body 20 near the ablation electrode tip 28) and are fixed on a surface of the tube body. But Rankin fails to explicitly disclose that the recording electrode is made of a platinum material. 
However, Rankin discloses that the RF electrode (ablation electrode) platinum ([0052]: the RF electrode 48 comprises an electrically conductive alloy such as platinum-iridium). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the pacing/sensing electrodes of Rankin to be also made of platinum, as disclosed by Rankin for the purpose of additionally being used as a fluoroscopic marker to determine the location of the tip within the body using fluoroscopy ([0052]). 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rankin as applied to claim 1 above, and further in view of Osypka et al. (U.S. Pub. No. 2018/0249959), herein referred to as “Osypka”.
Regarding claim 3, Rankin discloses wherein the ablation electrode is made of a metal column (see Figs. 2-3 where RF electrode 48 is a tube/column structure) but fails to explicitly disclose wherein the ablation electrode is made of a metal mesh or a metal column, and a diameter of a metal wire forming the metal mesh or the metal column or a diameter of an aperture formed by the metal mesh or the metal column is adapted to the same order of magnitude of the wavelength of the ultrasound wave. 
However, Osypka discloses a catheter for ultrasound monitoring and radiofrequency ablation (Abstract: mapping catheter for ablation; [0036]: may be used in an ultrasound controlled mapping process) wherein the ablation electrode (electrode array 2 with coils 3) is made of a metal mesh or a metal column (coils 3), and a diameter of a metal wire forming the metal mesh or the metal column or a diameter of an aperture formed by the metal mesh or the metal column is adapted to the same order of magnitude of the wavelength of the ultrasound wave ([0028]: diameter of the wire forming the coil is in the range of 0.08 to 0.20 mm; where a coiled wire is a metal column shape and where the magnitude of an ultrasound wavelength is anything <2 cm). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the ablation electrode of Rankin to the wire of Osypka for the purpose of that diameter range guaranteeing that the coil is soft and elastic to improve coil contact with tissue (Osypka: [0028]). 
Regarding claim 4, Rankin fails to disclose wherein a diameter of a metal wire forming the metal mesh or the metal column or a diameter of an aperture formed by the metal mesh or the metal column is set to be in a range of 0.05 mm to 0.3 mm. 
a diameter of a metal wire forming the metal mesh or the metal column (coil 3) or a diameter of an aperture formed by the metal mesh or the metal column is set to be in a range of 0.05 mm to 0.3 mm ([0028]: diameter of the wire forming the coil is in the range of 0.08 to 0.20 mm; where a coiled wire is a metal column shape and where this range covers and is within 0.05-0.3 mm). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the ablation electrode of Rankin to the wire of Osypka for the purpose of that diameter range guaranteeing that the coil is soft and elastic to improve coil contact with tissue (Osypka: [0028]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crowley (US 5840031): ultrasound and ablation probe; Chia et al. (US 6233477): ultrasound and ablation probe. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794